DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of an embodiment where the drug is MMAE, the solvent used in both reactions is DMF, the catalyst is HOBt, the base in the first reaction is DIPEA, and the base in the second reaction is DIPEA and pyridine in the reply filed on 19 Nov, 2020 is acknowledged.

Claims Status
Claims 1, 3-5, 9-12 and 14-20 are pending.
Claim 1 has been amended.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 3-5, 9-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2017031034, published Feb, 2017) in view of Karnthaler-Benbakka et al (ChemMedChem (2016) 11(21) p2410-2421).

Huang et al discuss covalent linkers in antibody-drug conjugates (title).  Among the linkers discussed is compound 31, with the structure: 
    PNG
    media_image1.png
    157
    613
    media_image1.png
    Greyscale
(p41, 1st paragraph).  Please note that this is identical with a structure synthesized by applicants, and is very similar to their elected species save that the therapeutic is MMAD rather than MMAE.  Compound 36, with a very similar linking chemistry, uses MMAE:  
    PNG
    media_image2.png
    155
    522
    media_image2.png
    Greyscale
(p43, 2nd paragraph).  These are, in the description of the invention, given as a Markush group of drugs (p11, 5th paragraph), making swapping the drugs in these embodiments obvious variants.  The linker from the peptide to the self-immolating linker with a nitrophenyl carbonate is reacted with the drug:  
    PNG
    media_image3.png
    312
    695
    media_image3.png
    Greyscale
(p42, 1st paragraph).  0.25 mmole of the peptide-nitrophenylcarbonate compound is mixed in dry DMF at 0°C with 0.28 mmole of the drug and 0.25 mmole HOBt, with pyridine (3 mL) and DIPEA (0.32 mmole) added, after which the temperature was allowed to rise to room temp, followed by column chromatography (p42, 1st paragraph).  
The difference between this reference and the instant claims is that this reference does not teach the addition of the nitrophenyl carbonate (it was done, but does not describe how), and uses a different order of reaction.  Dependent claims use slightly different temperatures than described by the reference.
Karnthaler-Benbakka et al discuss hypoxia activatable tyrosine kinase inhibitor prodrugs (title).  Among the compounds made is compound 11, with the structure: 
    PNG
    media_image4.png
    210
    335
    media_image4.png
    Greyscale
(scheme 2, p2412, 1st column, middle of page).  Note that the last reaction in this sequence is the addition of a 4-nitrophenyl carbonate to a PAB group; identical to what must have been done to make the compound of Huang et al.  The process was one equivalent of the starting material was added to dry DMF, with 3 equivalents of DIPEA, to which was added 1.5 equivalents of bis(4-nitrophenyl) carbonate at room temperature (p2418, 1st column, 6th paragraph, continues to 2nd column).  This reference discusses addition of nitrophenyl carbonate to a PAB group.
Therefore, it would be obvious to use the methodology of Karnthaler-Benbakka et al to add the nitrophenylcarbonate to the PAB group in Huang et al, as Karnthaler-Benbakka et al use this reaction to produce the same bond (nitrophenylcarbonate to PAB) as is found in Huang et al.  As this is the exact same reaction, an artisan in this field would attempt this process with a reasonable expectation of success.
Huang et al teaches step 2 of applicant’s claimed reaction (with a slightly different starting material).  Karnthaler-Benbakka et al teach the same reaction as step 1 of applicant’s claimed reaction to generate the bond found in the material used by Huang et al.  While that reference then adds the 1,3,5 triazine tris propenoic amide-mercaptoamino acid adduct later, changing the order of process steps is not a patentable distinction, absent secondary considerations (MPEP 2144.04(IV)(C)).  Both Huang et al and Karnthaler-Benbakka et al use DMF as a solvent for these reactions, and Huang et al use DIPEA and pyridine for step 2, while Karnthaler-Benbakka et al use just DIPEA.  Huang et al use HOBt as a triazole catalyst.  Thus, the combination of references render obvious claims 1 and 3-5.
While the temperatures used in the references are not quite the same as claimed by applicants, this is considered mere optimization.  The MPEP states that differences in temperature will not support the patentability 
Karnthaler-Benbakka et al teach a molar ratio of PAB:bis-nitrophenylcarbonate:base of 1:1.5:3; rendering obvious claim 11.
Huang et al teach a molar ratio of triazole:drug:DIPEA:PAB ratio of 1:1.12:1.28:1, plus 3 mL of pyridine (37 mM).  While this is outside of the claimed range for the base, differences in concentration will not support the patentability of subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claim 12.
response to arguments
	Applicants argue that changing the order of the method steps affects the process, namely, using less of the drug to generate the same amount of the final product, an alleged unexpected result.
Applicant's arguments filed 9 Feb, 2022 have been fully considered but they are not persuasive.

Applicants are arguing that the reduced usage of the drug is an unexpected result showing that changing the order of the steps is a patentable distinction.  However, applicants have not explained why this would be considered unexpected.  
The difference between the claimed method and the prior art method is that the claimed method uses the exact same reaction steps, but reacts the drug to the linker at a later step in the synthesis.  This means that the drug goes through fewer reaction steps in the claimed synthesis than in the prior art method.  It is impossible for a reaction to yield more than 100%, however, it is quite common for it to yield less.  This means that, at every step, there is a high likelihood of loss of some material, due to the reaction giving less than 100% yield.  These are the same reactions as the prior art (just in a different order), so the expected yield at each step would be expected to be very similar.  The drug sees fewer reactions, so there is less opportunity for the drug to be lost due to less than perfect yield.  This is what Armstrong et al were discussing (cited in the office action of 12 Nov, 2021) – the fewer reaction steps, in general, the higher the yield because less loss.  In other words, this would be expected by a person of skill in the art.

second rejection
Claims 1, 3-5, 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2017031034, published Feb, 2017) in view of Karnthaler-Benbakka et al (ChemMedChem (2016) 11(21) p2410-2421), the standard operating procedures for the Bart Laboratory (https://www.chem.purdue.edu/chemsafety/CHP/2014/BartCHPFall2014CHPpt3.pdf (2014)) and the SDS for bis(4-nitrophenyl) carbonate from J&K chemical (published 6/2017)
The teachings of Huang et al and Karnthaler-Benbakka et al were given above, and will not be repeated here.  Please note that the combination of these two references render obvious claims 1, 3-5, 9-12 and 16-20.
The difference between those references and the remaining claim is that neither teach working under nitrogen.
The Bart laboratory operating procedures discuss using a Schlenk line for an inert atmosphere (nitrogen or argon) to conduct air or water sensitive reactions (p11, 1st paragraph).  This reference teaches nitrogen atmosphere for water sensitive reactions.
The SDS for bis(4-nitrophenyl) carbonate teach that this is a moisture sensitive chemical, which needs to be stored under an inert atmosphere (p3, section 7.2).  
Therefore, it would be obvious to use a nitrogen atmosphere to run reactions with nitrophenyl carbonate, as this is a known method for dealing with such moisture sensitive reagents.  As this is a common method for working with such reagents, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants argued both rejections under 35 USC 103 together, and these arguments were answered above.

third rejection
Claims 1, 3-5, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2017031034, published Feb, 2017) in view of Karnthaler-Benbakka et al (ChemMedChem (2016) 11(21) .
The teachings of Huang et al and Karnthaler-Benbakka et al were given above, and will not be repeated here.  Please note that these references render obvious claims 1-12 and 16-20.
Genck discusses antisolvent crystallization (title), a common method in pharmaceutical chemistry for purification from a reaction mixture (1st page, 1st paragraph).  This is a precipitation technique where a solution of a product is exposed to another solvent (or multiple solvents) in which the product is sparingly soluble to precipitate out the product (1st page, 2nd paragraph).  Examples are given of optimizing a process where the process gave materials that were difficult to filter (i.e. shows removal by filtration)(9th page, 2nd through 5th paragraphs).  This reference discusses the principle of antisolvent precipitation and how it is used.
The researchgate question involves how to select an antisolvent.  The responses discuss how the solvents are selected.  This reference shows how to optimize the solvents in an antisolvent precipitation.  Please note that the “similar questions” section has a question from Ahmad (10 April, 2018) discussing filtering out a byproduct and asking how to precipitate out the product.  This suggests pre-filtration.
Ophardt discusses temperature and pressure effects on solubility.  Depending on the heat of fusion, the solubility can either go up or go down with temperature.  Unless the heat of fusion of the impurities is identical with the product, this suggests that temperature can be optimized in separations involving solubility.
Therefore, it would be obvious to use an antisolvent precipitation to purify the material of Huang et al, as Genck teaches that this is a common method in the drug industry for this purpose.  As Huang et al mentions a similar process, recrystallization, an artisan in this field would attempt this process with a reasonable expectation of success.
The researchgate question teaches solvent optimization, and mentions pre-filtration.  Ophardt teaches that solubility is a function of temperature, which implies that temperature is a result oriented variable in such purifications.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine 
response to applicant’s arguments
	Applicants argued both rejections under 35 USC 103 together, and these arguments were answered above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658